IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRUCE WOOD,                                   §
                                              §   No. 474, 2017
         Defendant Below-                     §
         Appellant,                           §
                                              §
         v.                                   §   Court Below: Superior Court
                                              §   of the State of Delaware
STATE OF DELAWARE,                            §
                                              §   Cr. ID 0512020169 (N)
         Plaintiff Below-                     §
         Appellee.                            §

                              Submitted: April 20, 2018
                               Decided: May 24, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

         After careful consideration of the appellant’s opening brief, the State’s

motion to affirm, the appellant’s response, and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the

Superior Court’s decision adopting the Commissioner’s well-reasoned report

dated June 27, 2017. Contrary to the appellant’s argument, the Superior

Court properly applied the procedural bars of Superior Court Criminal Rule

61 that were in effect at the time he filed his third motion for postconviction

relief.1      We find no error in the Superior Court’s conclusion that the

appellant’s motion was procedurally barred and that his claims of “new

1
    See Turnage v. State, 2015 WL 6746644 (Del. Nov. 4, 2015).
evidence” of actual innocence failed to satisfy the standard of Rule

61(d)(2)(i) because, even assuming the unauthenticated evidence was

admissible at trial, it was at best impeachment evidence on a tangential issue

related to the appellant’s employment history.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice




                                      2